Case 3:19-cv-01117-HZ Document1 Filed 07/18/19 Page 1 of 4

Kyle T. Abraham, OSB No. 051821
kabraham@barran.com

Sean P. Ray, OSB No. 075040
sray@barran.com

Charlotte K. Hodde, OSB No. 161724
chodde@pbarran.com

Barran Liebman LLP

601 SW Second Avenue

Suite 2300

Portland, Oregon 97204-3159
Telephone: (503) 228-0500
Facsimile No.: (503) 274-1212
Attorneys for Defendant

UNITED STATES DISTRICT COURT

 

DISTRICT OF OREGON
PORTLAND DIVISION
AMANDA LOPRESTI, Case No. 3:19-cv-1117
Plaintiff, Multnomah County Circuit Court
y Case No. 19CV25762
THE KROGER CO., an Ohio Corporation. NOTICE OF REMOVAL
Defendant.
TO: Clerk of the United States District Court for the District of Oregon, Portland

Division
AND TO: Amanda Lopresti and Scott Hunt, her attorney of record
PLEASE TAKE NOTICE that The Kroger Co. (“Kroger”) hereby removes the
above-entitled action from the Circuit Court of the State of Oregon for Multnomah County
to the United States District Court for the District of Oregon, Portland Division pursuant to

28 U.S.C. §§ 1332, 1441(a), and 1446, asserting original federal jurisdiction on the basis of

Page 1 - NOTICE OF REMOVAL

BARRAN LIEBMAN LLP
601 SW SECOND AVENUE, SUITE 2300
PORTLAND, OR 97204-3159
PHONE (503) 228-0500 FAX (503) 274-1212

00818672.1
Case 3:19-cv-01117-HZ Document1 Filed 07/18/19 Page 2 of 4

diversity of citizenship.

In support of this Notice of Removal, Kroger states as follows:

1. On June 11, 2019, an action was filed against Kroger in the Circuit Court of
the State of Oregon for Multnomah County, entitled Amanda Lopresti v. The Kroger Co.,
Case No. 19CV25762.

2. Jurisdiction in this court is based on diversity of citizenship, pursuant to

28 U.S.C. §§ 1332 and 1441(b). Diversity jurisdiction is founded on the following facts:

a. Amanda Lopresti is an individual residing in the state of Oregon.

b. Kroger is incorporated in Ohio with its principal place of business in
Ohio.

c. As stated in the Complaint in the above-entitled action, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

3. Kroger was served with the Summons and Complaint on June 19, 2019.
This Notice of Removal is timely in that it is filed within thirty days after Kroger was
served with a copy of the initial pleading setting forth the claims for relief upon which this
action is based.

4. True and correct copies of the Summons, Complaint, and Notice of Service
of Process are attached hereto as Exhibit A, which constitutes all of the pleadings served
on Kroger and filed in the Circuit Court of the State of Oregon for Multnomah County
prior to the filing of this Notice of Removal.

Hil
Ml
/I/
HI
//

Page 2 - NOTICE OF REMOVAL

BARRAN LIEBMAN LLP
601 SW SECOND AVENUE, SUITE 2300
PORTLAND, OR 97204-3159
PHONE (503) 228-0300 FAX ($03) 274-1212

00818672.1
Case 3:19-cv-01117-HZ Document1 Filed 07/18/19 Page 3 of 4

5. The United States District Court for the District of Oregon, Portland
Division is the district and division embracing the place where the state court action was
pending (7.e., the Circuit Court of the State of Oregon for Multnomah County).

DATED this 18" day of July, 2019.

BARRAN LIEBMAN LLP

By __s/Sean P. Ray
Kyle T. Abraham, OSB No. 051821
kabraham@barran.com
Sean P. Ray, OSB No. 075040
sray@barran.com
Charlotte K. Hodde, OSB NO. 161724
chodde@barran.com

Attorneys for Defendant

Page 3 - NOTICE OF REMOVAL

BARRAN LIEBMAN Lip
601 SW SECOND AVENUE, SUITE 2300
PORTLAND, OR 97204-3159
PHONE (503) 228-0500 FAX (503) 274-1212

00818672.1
Case 3:19-cv-01117-HZ Document1 Filed 07/18/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on the 18" day of July, 2019, I served the foregoing NOTICE OF

REMOVAL on the following parties at the following addresses:

Scott N. Hunt

Busse & Hunt

521 American Bank Building
621 S.W. Morrison Street
Portland, OR 97205
shunt@busseandhunt.com

Attorney for Plaintiff

by the following indicated method or methods set forth below:

 

Electronic Filing using the Court’s ECF System
a Facsimile
First-class mail, postage prepaid
CO Hand-delivery
C Overnight courier, delivery prepaid
C E-mail
s/ Sean P. Ray
Sean P. Ray
CERTIFICATE OF SERVICE

00818672.1

BARRAN LIEBMAN LLP
601 SW SECOND AVENUE, SUITE 2300
PORTLAND, OR 97204-3159
PHONE (503) 228-0500 FAX (503) 274-1212
